Citation Nr: 0117193	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-17 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to restoration of a 30 percent rating for a right 
knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served two periods of active duty for training 
only from June to July 1983 and during July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
reduced the rating for the veteran's right knee disability 
from 30 to 10 percent, effective March 1, 1998.  

It is noted that the issue certified for appeal was 
entitlement to an increased rating for a right knee 
disability, rather than as entitlement to a restoration of a 
30 percent rating for a right knee disability.  However, 
based on the procedural history of this case, "this is a 
rating reduction case, not a rating increase case."  Peyton 
v. Derwinski, 1 Vet. App. 282, 286 (1991); see also 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (in 
reduction cases, the issue is whether the RO was justified, 
by a preponderance of the evidence, in reducing the veteran's 
rating; if not, the rating must be restored).  Thus, the 
issue currently in appellate status is as set forth on the 
cover page of this decision.  


FINDINGS OF FACT

Medical evidence of record indicates sustained improvement in 
the veteran's right knee disability, to include no objective 
evidence of laxity, subluxation, instability, arthritis, or 
more than minimal loss of range of motion.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that VA has fully met its 
statutory obligations to the veteran under VCAA.  The record 
contains his service medical records, pertinent treatment 
records, and reports of extremely thorough VA medical 
examinations.  Moreover, although the veteran has been 
informed of the evidence necessary to substantiate his claim, 
he has identified no outstanding pertinent evidence, nor is 
any apparent from a careful review of the record.  Moreover, 
given the facts of this case, the Board further finds that no 
reasonable possibility exists that any further assistance to 
the veteran would aid in substantiating his claim.  Thus, 
there is no further action to be undertaken to comply with 
the provisions of VCAA, and the veteran will not be 
prejudiced as a result of the Board's deciding his appeal 
without first affording the RO an opportunity to consider his 
claims in light of VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

I.  Factual Background

The veteran's service medical records show that in July 1984, 
he complained of knee pain after he fell on both bent knees.  
X-ray examination was normal.  On follow-up examination in 
August 1984, he reported that he was feeling somewhat better 
after stopping physical training.  Examination showed no 
effusion, full range of motion, and no instability.  The 
assessment was bilateral knee contusions.  

In November 1992, he submitted a claim of service connection 
for a right knee disability.  In connection with this claim, 
he was afforded a VA medical exam ination in December 1992 at 
which he complained of constant tenderness in his knee with 
occasional swelling and giving way.  A magnetic resonance 
imaging (MRI) of the knee was normal, with no evidence of 
degenerative change, torn ligaments, or a torn menisci.  The 
diagnosis was right knee chronic pain.  

By April 1993 rating decision, the RO granted service 
connection for residuals of a right knee injury and assigned 
a 10 percent rating under Codes 5299-5257.  

In January 1994, the veteran filed a claim for an increased 
rating, claiming that his right knee disability had grown 
more severe.  He stated that he had been receiving treatment 
for his disability at the Fort Riley VA Medical Center (MC).  

The RO requested VA outpatient treatment records from the 
Fort Riley VAMC for the period from January 1993 to the 
present.  The VAMC forwarded all available records, which 
were dated from January to February 1994.  These records show 
that in January 1994, shortly after filing his claim for 
increased rating, the veteran sought treatment, claiming 
right knee pain.  The impressions included chronic right knee 
pain.  In February 1994, he claimed constant right knee pain, 
worse with changes in weather, running, or going up stairs.  
On objective examination, however, the knee exhibited full 
motion with no swelling, effusion, warmth or crepitus.  The 
veteran claimed severe tenderness in the knee.  An MRI of the 
knee was negative, without evidence of a meniscus tear, 
ligament tear, or sign of degenerative joint disease.  The 
assessment was right knee pain.  The examiner commented that 
the veteran's pain seemed out of proportion to the objective 
findings on examination and he questioned whether the veteran 
was exaggerating his symptoms.  

By July 1994 rating decision, the RO denied a rating in 
excess of 10 percent for the veteran's right knee disability.  

In January 1996, the veteran again requested an increased 
rating for his right knee disability.  In support of his 
claim, the RO obtained VA outpatient treatment records dated 
from January 1995 to January 1996.  These records show that 
the veteran was seen on several occasions during this period, 
claiming to have right knee pain.  X-ray examination in April 
1995 was normal and a June 1995 MRI showed no significant 
interval change from the January 1993 MRI.  The assessment 
was patellofemoral pain syndrome.  

On VA medical examination in June 1996, the veteran claimed 
right knee pain, as well as occasional locking and laxity.  
On examination, he expressed extreme reaction to the 
slightest touch on the knee in the medial and lateral side.  
His knee extended to 30 degrees and flexed to 90 degrees; 
however, the examiner indicated that he could detect no 
crepitus throughout range of motion.  The diagnosis was 
chronic right knee pain.  The examiner indicated that the 
veteran's pain symptoms were too excessive for the diagnosis 
of retropatellar pain syndrome and he ordered an ultrasound 
of the knee.  The results of that study were normal.  

By June 1996 rating decision, the RO increased the rating for 
the veteran's right knee disability to 30 percent, effective 
August 11, 1995, under Code 5257.

In November 1996, the veteran again requested an increased 
rating for his right knee disability, claiming that his 
condition had worsened.  In support of his claim, the RO 
obtained VA outpatient treatment records, dated from March 
1996 to February 1997 showing continued complaints of right 
knee pain.  

On VA medical examination in February 1997, he reported 
constant right knee pain as well as occasional locking.  On 
examination, the veteran was described as a very muscular 
person.  When asked to walk, he demonstrated an antalgic gait 
on the right; however, the examiner indicated that he had 
observed the veteran outside his office (when he was unaware 
he was being observed) and noted that the veteran had a 
normal gait at that time.  Range of motion of the right knee 
was normal with no evidence of ligamentous laxity or joint 
fluid.  The examiner noted that the veteran demonstrated an 
over reaction and complained of pain on most test maneuvers.  
The examiner indicated that he was unable to provide Deluca 
factors without the full cooperation of the veteran, as 
secondary gain issues could cloud findings.  As best as he 
could judge, however, he indicated that there was no clinical 
suggestion of loss of excursion, range of motion, strength, 
speed, coordination or endurance.  The diagnosis was no 
evidence of serious injury or neuroimpairment.  

In July 1997, the veteran again underwent VA medical 
examination at which he reported right knee pain and 
occasionally "a little swelling."  He also indicated that 
when he walked, his knee occasionally caught, but did not 
give way.  The examiner noted that the veteran did not 
describe true locking.  On physical examination, the veteran 
demonstrated a "very unusual" gait on the right side.  
Within the office, when getting on and off the examining 
table, he did so slowly.  It was also noted that he claimed 
that he was unable to tie his shoes, even though he had just 
reached down to put on his socks.  The examiner noted that 
there were numerous other inconsistencies in the veteran's 
physical examination.  For example, in the seated position, 
the veteran could easily extend his knee entirely to zero 
degrees and could flex at least to 100 degrees, and when 
lifting his leg to put on his shoes, he appeared to flex his 
knee to about 110 to 115 degrees.  However, when asked to 
flex his knee, the veteran claimed that he could only flex to 
approximately 35 degrees before it became too painful; he 
also claimed that he could only straighten his knee to 15 
degrees due to pain.  Additionally, the veteran reported 
tenderness globally about the right knee to palpation, but 
when distracted, there was no particular point tenderness.  
Measurement of the thigh and calves was within normal limits.  
The knee was stable in all planes and there was no evidence 
of patellar locking.  The examiner obtained a MRI study which 
was essentially normal, with no evidence of a torn meniscus 
or of chondromalacia of the patella.  While the veteran did 
have a plica, the examiner explained that this was a normal 
variant.  After reviewing the veteran's records, the examiner 
diagnosed right knee pain of undetermined etiology.  He noted 
that the veteran had been very difficult to evaluate in light 
of multiple inconsistencies in his physical examination.  He 
also noted that he watched the veteran after the examination 
and observed that his gait "improved remarkably" the 
further he got from the office.  The examiner indicated that 
he found it significant that there was no atrophy in the 
veteran's right thigh.  He explained that the vast majority 
of people with significant knee problems had at least some 
atrophy of the thigh.  He also noted that there were no 
objective findings of disability on examination and he could 
find no reason for his claimed knee pain.  

Based on this evidence, by September 1997 rating decision, 
the RO denied the veteran's claim for an increased rating for 
a right knee disability.  In addition, the RO proposed to 
reduce the evaluation for the veteran's right knee disability 
from 30 to 10 percent, pursuant to Code 5257, effective March 
1, 1998.

By letter dated September 23, 1997, the RO notified the 
veteran of the proposed reduction and indicated that he was 
entitled to request a personal hearing to present argument 
and evidence.  

In October 1997, the veteran argued that the RO should not 
reduce his rating because the physician who conducted the 
July 1997 examination did not report findings accurately.  
Specifically, he claimed that, despite the doctor's 
notations, he was not able to put on his socks and shoes with 
ease.  Rather, he stated that "my daughters who were with me 
put them on and tied my shoes in the waiting area."  He also 
claimed the doctor reported falsely that he was able to walk 
with a normal gait.  

By December 1997 rating decision, the RO decreased from 30 to 
10 percent the rating for the veteran's right knee 
disability.  The veteran appealed the RO determination.  In 
his December 1997 Notice of Disagreement, he argued that his 
rating should not have been reduced as the examiner was 
perhaps too subjective in his appraisal of his condition.  In 
the alternative, he argued that he may have been mistaken for 
another veteran.  In his September 1999 substantive appeal, 
he argued that he was not given a thorough examination.  He 
also indicated that "in reference to lacing/unlacing shoes, 
I was wearing slip on shoes and did not need to tie these 
up."  

Thereafter, the RO obtained VA outpatient treatment records 
dated from August 1998 to May 2000, showing continued 
complaints of right knee pain.  In August 1999, physical 
examination showed full range of motion with no instability, 
erythema, effusion, or warmth.  The veteran reported 
exquisite pain along the medial and lateral margins with mild 
touch.  The clinical assessment was chronic right 
patellofemoral pain syndrome with low level pain.  In January 
2000, range of right knee motion was from zero to 100.  X-ray 
examination of the knee was normal.  The examiner indicated 
that the veteran's pain was out of proportion to the physical 
findings noted on examination.  


II.  Law and Regulations

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  

Generally, when a reduction in the rating of a service-
connected disability or employability status is contemplated 
and the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her last address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

Furthermore, the veteran is to be informed that he may 
request a predetermination hearing, provided that the request 
is received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a predetermination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  38 C.F.R. § 
3.105(h).

These are such important safeguards that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that where VA 
has reduced a veteran's rating without observance of 
applicable law and regulation, such a rating is void ab 
initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, 
to remedy such cases, the decision must be reversed as 
unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The provisions of 38 C.F.R. § 3.344 provides that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

III.  Analysis

Initially, the Board finds that the RO has complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability evaluation.  That is, the RO issued 
a letter in September 1997, which was sent to his latest 
address of record and informed him of his right to present 
additional evidence within 60 days of receipt of the letter 
and request a hearing.  Also, the December 1997 rating 
decision effectuating the reduction was not issued until the 
60-day period had passed.  

The next question for consideration is whether the reduction 
was proper based on applicable regulations.  In this regard, 
the Board notes that the provisions of 38 C.F.R. § 3.344(a), 
which apply to evaluations in effect for five years or more, 
are not for application in this case.  Rather, the provisions 
of 38 C.F.R. § 3.344(c) which concern disabilities that have 
not stabilized and are likely to improve, are applicable.  
That regulation provides that, with respect to a disability 
rating in effect for less than five years, as here, 
reexaminations disclosing improvement will warrant a rating 
reduction.  

The RO evaluated the veteran's right knee disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, 
slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent evaluation, while moderate 
recurrent subluxation or lateral instability of the knee 
warrants a 20 percent evaluation.  A 30 percent evaluation is 
in order in cases of severe recurrent subluxation or lateral 
instability.  The Court has held that Code 5257 contemplates 
the criteria of 38 C.F.R. §§ 4.40 and 4.45 which concern the 
assignment of a higher evaluation in cases of symptomatology 
such as painful motion and functional loss due to pain.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Regulations provide that when any change in evaluation is 
contemplated by the RO, the RO should assure that there has 
been an actual change in condition, rather than a difference 
in thoroughness of the examination or in use of descriptive 
terms.  See 38 C.F.R. § 4.13.  In this case, the February and 
July 1997 VA medical examinations are at least as thorough as 
the July 1996 VA medical examination, the results of which 
provided a basis for the assignment of a 30 percent 
evaluation.  During both the 1996 and 1997 examinations, the 
same functions of the veteran's right knee were tested, and 
similar terminology was employed in describing the impairment 
caused by his right knee disability.  

Here, the Board wishes to comment on the veteran's 
allegations that the July 1997 VA medical examination 
provided an inadequate basis to reduce his rating.  Inter 
alia, he has alleged that the examiner who performed the July 
1997 VA medical examination intentionally provided false 
findings, was biased, or that the examiner "mistook" him 
for another veteran.  The Board finds that these deliberate, 
self-serving allegations are wholly unsupported by the 
objective evidence of record.  In fact, the examiner's 
findings that the veteran has intentionally exaggerated his 
symptoms have been supported by other VA medical examiners.  
In that regard, the Board finds that the record demonstrates 
a consistent pattern by the veteran of exaggeration, if not 
outright misrepresentation, of his symptoms, apparently for 
the purpose of financial gain.  More than one VA medical 
examiner has commented that the veteran's subjective 
complaints were out of proportion to the objective findings 
on examination.

Moreover, the Board notes that the veteran has submitted 
statements to the RO which flatly contradict each other, in 
an apparent attempt to cover up his intentional 
misrepresentation of his symptoms at these VA medical 
examinations.  For example, in an October 1997 letter, the 
veteran claimed that, despite the doctor's notations, he was 
not able to put on his socks and shoes with ease.  Rather, he 
indicated that "my daughters who were with me put them on 
and tied my shoes in the waiting area."  However, in his 
September 1999 substantive appeal, he indicated that "in 
reference to lacing/unlacing shoes, I was wearing slip on 
shoes and did not need to tie these up."  These assertions 
are so clearly at odds with each other that they completely 
undercut the credibility of the veteran in this case.  In 
view of the foregoing, the Board assigns absolutely no 
credibility or probative value to the veteran's assertions 
that the July 1997 VA medical examination was inadequate or 
false.  Rather, the Board finds that these examinations were 
sufficiently thorough to provide an adequate basis on which 
to conclude that a reduction in the rating for the veteran's 
right knee disability was warranted.  

Specifically, the Board finds that on reexamination in 
February and July 1997, the improvement shown in the 
veteran's right knee represented an actual change in 
condition; thus, the RO was warranted in reducing the 
evaluation assigned for the right knee disability from 30 to 
10 percent.  The preponderance of the evidence of record at 
the time of the reduction clearly revealed that the criteria 
for a rating in excess of 10 percent for the veteran's right 
knee disability had not been met.  

In that regard, while the veteran claimed to experience 
occasional episodes of locking or giving way, the objective 
medical evidence was wholly negative for any indication of 
right knee impairment due to recurrent subluxation or lateral 
instability.  For the reasons set forth above, the Board 
places far more probative value on the objective evidence of 
record than the veteran's self-serving statements.  Based on 
the foregoing, the criteria for a rating in excess of 10 
percent under Code 5257 were not met.

Likewise, the evidence of record showed that a rating in 
excess of 10 percent was not warranted under any alternative 
diagnostic code.  For example, when the knee is ankylosed in 
a favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  When 
there is evidence of dislocation of the semilunar cartilage 
of the knee with frequent episodes of locking, pain and 
effusion into the joint, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Code 5258.  In this case, 
while the veteran claimed to have pain and occasional giving 
way, there is no objective medical evidence of a dislocated 
semilunar cartilage with frequent episodes of locking or 
ankylosis of either knee.  Thus, an evaluation in excess of 
10 percent was not warranted under 38 C.F.R. § 4.71a, Codes 
5256, 5258.

Also, degenerative arthritis established by X-ray evidence 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Code 
5003.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Code 
5260.  Evaluations for limitation of extension of the knee 
are assigned as follows:  extension limited to 10 degrees is 
10 percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Normal range of motion of a knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

In the instant case, there was no medical evidence of record 
showing X-ray evidence of right knee arthritis.  Moreover, 
relying on the objective evidence, VA medical examination 
showed no more than slight limitation of right knee motion.  
For example, on VA medical examination in February 1997, the 
veteran had full range of right knee motion.  On examination 
in July 1997, objective findings showed right knee motion 
from zero to at least 100 degrees, if not 115 degrees.  These 
findings do not warrant a rating in excess of 10 percent 
under the criteria based on limitation of extension or 
flexion.  38 C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 
5261.  In sum, other than the veteran's subjective 
complaints, there is absolutely no indication in the 
objective evidence of record that the veteran's right knee 
disability was more than minimally symptomatic.  Moreover, 
the subsequent medical evidence of record indicates that the 
improvement in the veteran's right knee disability 
demonstrated at the time of the 1997 VA medical examinations 
has been sustained.  Thus, restoration of the 30 percent 
rating for the veteran's right knee disability is denied.  


ORDER

Entitlement to restoration of a 30 percent rating for a right 
knee disability is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

